EXHIBIT Delcath Systems to Host Quarterly Update Conference Call NEW YORK, NY, April 15, 2009 – Delcath Systems, Inc. (NASDAQ: DCTH) will host its quarterly update conference call at 4:30 PM Eastern Time on Wednesday, April 22, 2009. Richard Taney, President and Chief Executive Officer of Delcath Systems, will host the call. To participate in the call, interested parties may dial (888) 790-3326 (U.S./Canada) and use Conference Password: Delcath.The call will be archived and made available shortly after the call on the Company’s website, www.delcath.com. About Delcath Systems, Inc. Delcath Systems, Inc. is a medical technology company specializing in cancer treatment.
